DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in application. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claim 1-4 and 9-10, drawn to one or more homogenous fluid clonal stem cell lines, a cell culture comprising said cells and a pharmaceutical composition of said cells, classified in C12N   5/0605.
Group II: Claim 5-8, drawn to a method for screening an agent for its effect on a human fetus and the bioassay it comprises, classified in G01N 33/5073
Group III: Claim 11-12, drawn to a method of repairing a tissue or replacing an organ, classified in A61K35/50
Group IV: Claim 13, drawn to a method of managing or treating neonatal encephalopathy, traumatic brain injury or ischemia, classified in A61P25/00
Group V: Claim 14, drawn to a method of treating, controlling or managing diabetes, classified in A61P7/12
Group VI: Claim 15, drawn to a method of treating, controlling or managing cardiovascular disease, classified in A61P9/10
Group VII: Claim 16, drawn to a method of treating, controlling or managing a progressive neurodegenerative disease, classified in A61P25/28
Group VIII: Claim 17, drawn to a method of treating controlling or managing muscular dystrophy, classified in A61P21/00


Group IX: Claim 18, drawn to a method of treating, controlling or managing a peripheral nerve or muscle injury, classified in A61P25/02
Group X: Claim 19, drawn to method of regenerating skin, repairing a burn or healing a wound, classified in A61P17/02
Group XI: Claim 20, drawn to a method of controlling, managing or treating arthritis, classified in A61P19/02 

The inventions are independent or distinct, each from the other because:
Each group is a distinct invention and requires a separate classification search. 
Groups I and II-XI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Group II’s bioassay could be utilized with other cells than that of the cells claims in Group I.
Groups III – XI are directed to related methods of treatment utilizing cell lines. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Groups III-XI as claimed are distinct methods with separate injection sites wherein materially different cells and tissues are affected. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632